                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JERMAU GASS,                                                          CIVIL ACTION
                          Plaintiff,

                 v.

ALVIN MATTHEWS, et al;                                                NO. 18-2360
             Defendants.


                                       MEMORANDUM OPINION

        Plaintiff Jermau Gass alleges that while he was held as a pre-trial detainee in the

Philadelphia Corrections System, a group of “Defendant Corrections Officers”1 beat him,

breaking multiple bones in his face and causing him permanent injuries. He also claims that

various Corrections Officers falsified a report relating to the incident and otherwise covered up

their alleged misconduct. In light of these allegations, Plaintiff asserts six Counts in his

Amended Complaint: unreasonable use of force under 42 U.S.C. § 1983 against Defendant

Corrections Officers (Count I); failure to intervene under 42 U.S.C. § 1983 against Defendant

Corrections Officers (Count II); assault and battery under state law against Defendant

Corrections Officers (Count III); custom or policy of failing to investigate, train, supervise

and/or discipline officers under 42 U.S.C. §§ 1981, 1983, 1985, and 1988 against Defendant

Corrections Officers, Defendant Blanche Carney, Defendant Adrian Christmas, Defendant

Terence Clark, and Defendant City of Philadelphia (Count IV); intentional infliction of

emotional distress under state law against Defendant Corrections Officers (Count V); and

conspiracy against Defendant Corrections Officers (Count VI).

        Pending now is Defendants’ motion to dismiss Counts II, IV, and VI in their entirety, as

1
  Defendants Alvin Matthews, Lorenda Hill, Cheryl Hill, James Smith, John Doe 1, John Doe 2, Jane Doe 1, and
Jane Doe 2 are collectively referred to as “Defendant Corrections Officers” both in the Amended Complaint and in
this opinion.
well as Counts I, III, and V as to all Defendants except for Defendant Matthews. For the

following reasons, Defendants’ motion will be granted in part and denied in part.

        The facts are drawn from the Amended Complaint, and for purposes of this opinion,

taken as true. See Great W. Mining & Mineral Co v. Fox Rothschild LLP, 615 F.3d 159, 176 (3d

Cir. 2010).

        On or about July 7, 2016, Plaintiff was incarcerated as a pre-trial detainee at a detention

center run by the Philadelphia Corrections System. While incarcerated, Plaintiff attended a

religious service which, at some point he left to use the restroom. On his way down a hallway

toward the restroom, Plaintiff alleges that he encountered Defendant Matthews, who told

Plaintiff to return to the service. Plaintiff attempted to comply. Nevertheless, according to

Plaintiff, Defendant Matthews grabbed the back of Plaintiff’s shirt and shoved him back into the

room where the service was taking place.

        Once the service concluded, as Plaintiff was returning to his cell, he was attacked by

Defendant Matthews and the seven other Defendant Corrections Officers named in this case.

Plaintiff states that he was punched and kicked in the face, head, neck, and body, and was

subsequently diagnosed with several broken facial bones. Plaintiff asserts that the beating left

him with permanent problems with the alignment of his jaw, his vision, and his ability to sleep.

He also claims to experience anxiety, nightmares, headaches, and the inability to engage in “his

usual activities.”

        After the incident, Defendant Corrections Officer Matthews filed an Inmate Misconduct

Report that Plaintiff describes as a “coverup.” According to Plaintiff, the Inmate Misconduct

Report conveys an entirely different account from the one offered in the Amended Complaint,

characterizing Plaintiff as the aggressor, not mentioning the presence of any Corrections Officers



                                                  2
other than Defendant Matthews during the encounter, noting that Defendant Matthews “fe[lt]

threatened,” and describing Defendant Matthews as striking Plaintiff with “a few closed hand

strikes.” The report was reviewed, edited, and/or approved by Defendant Smith. According to

Plaintiff’s Amended Complaint, even though some of Defendant Corrections Officers had

already been the subject of “formal and informal” complaints alleging excessive use of force

against inmates in the past, none of the Defendant Corrections Officers were either investigated

or reprimanded in connection with Plaintiff’s injuries.

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Threadbare”

recitations of the elements of a claim supported only by “conclusory statements” will not suffice.

Id. at 683. Instead, a plaintiff must allege some facts to raise the allegation above the level of

mere speculation. Zavala v. Wal Mart Stores Inc., 691 F.3d 527, 542 (3d Cir. 2012) (citing

Twombly, 550 U.S. at 545). In determining whether a complaint satisfies this standard, a court

must first outline the required elements, then “peel away . . . allegations that are no more than

conclusions and thus not entitled to the assumption of truth,” and finally decide whether the well-

pled factual allegations—taken as true—entitle the plaintiff to relief. Bistrian v. Levi, 696 F.3d

352, 365 (3d Cir. 2012).

A. Monell Claim against the City

        Count IV of the Amended Complaint asserts that the City is liable under Monell v.

Department of Social Services of New York City, 436 U.S. 658 (1978), for a custom or policy of



                                                   3
failing to “investigate, train, supervise and/or discipline”.2 Defendants argue that Plaintiff has

failed to state a claim against the City.

         The Supreme Court explained in Monell that “[l]ocal governing bodies . . . can be sued

directly under § 1983 . . . where . . . the action that is alleged to be unconstitutional implements

or executes a policy statement, ordinance, regulation, or decision officially adopted and

promulgated by that body’s officers.” Id. at 690. In “liability through inaction” cases—that is,

where a plaintiff claims that a municipality is liable for its “failure” to investigate, train,

supervise or discipline municipal employees—a plaintiff must show that the “failure amounts to

‘deliberate indifference’ to the rights of persons with whom those employees will come into

contact.” Carter v. City of Philadelphia, 181 F.3d 339, 357 (3d Cir. 1999) (quoting City of

Canton v. Harris, 489 U.S. 378, 388 (1989)).3 “Deliberate indifference . . . require[es] proof that

a municipal actor disregarded a known or obvious consequence of his action.” Bd. of Cnty.

Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 410 (1997). It is “ordinarily” shown through

“[a] pattern of similar constitutional violations.” Connick v. Thompson, 563 U.S. 51, 62 (2011).

         However, in particularly “obvious” cases, deliberate indifference can be shown through a

“single-incident theory of liability.” Thomas v. Cumberland County, 749 F.3d 217, 223-25 (3d

Cir. 2014) (citing Harris, 489 U.S. at 390). The Supreme Court has explained that in “single-

incident” cases may occur where a violation of federal rights is a “highly predictable

consequence of a failure to equip law enforcement officers with specific tools to handle recurring

situations” such that “[t]he likelihood that the situation will recur” could “justify” a finding that a


2
  Count IV also asserts that all other Defendants named in this case are liable under Monell. The argument as it
relates to Defendants other than the City is addressed infra Section III.B.
3
  Although the Supreme Court initially applied the “deliberate indifference” standard specifically to “failure-to-
train” cases, the Third Circuit “applie[s] the Supreme Court’s rulings in failure-to-train cases to other claims of
liability through inaction” as well. Berg v. County of Allegheny, 219 F.3d 261, 276 (3d Cir. 2000).


                                                           4
policymakers’ failure to properly equip the officer “reflected ‘deliberate indifference’ to the

obvious consequence of the policymakers’ choice.” Bd. of Cnty. Comm’rs of Bryan Cnty. v.

Brown, 520 U.S. 397, 409 (1997) (citing Harris, 489 U.S. at 390 n.10). Liability only arises “in

a narrow range of circumstances,” id., and the “burden on a plaintiff in such a case is high,” Berg

v. County of Allegheny, 219 F.3d 261, 276 (3d Cir. 2000).

         In view of the standard through which a complaint must be reviewed on a motion to

dismiss stage, Plaintiff has alleged sufficient facts to plead a “single-incident” basis for liability.4

Plaintiff alleges that he was attacked by eight Defendant Corrections Officers, punched and

kicked repeatedly, and that Defendant Corrections Officers broke multiple bones in his face. He

further alleges that at least one Defendant Corrections Officer falsified an Inmate Misconduct

Report detailing the incident, that another Defendant Corrections Officer who had participated in

the attack approved the Report, and that none of the other six Defendant Corrections Officers

provided a truthful account. Finally, Plaintiff alleges that there was no investigation into the

incident and none of the Defendant Corrections Officers were disciplined. Taking the pleaded

facts as true—including the number of officers involved, the seriousness of the resulting injuries,

the lack of provocation, and the efforts to cover up the act—this is no “ordinar[]y” case.

Connick, 563 U.S. at 62. Viewing the allegations regarding the severe and unprovoked nature of

the beating along with the number of officers involved, creates a reasonable inference that

Defendant Corrections Officers were inadequately trained and supervised. And the allegation

that, despite the extent of Plaintiff’s injuries and the specificity of his allegations, no

investigation or discipline followed, creates the reasonable inference that the City has a policy of

4
  Although Plaintiff does not argue “single-incident” liability in his briefing, “a complaint that states a plausible
claim for relief survives a motion to dismiss,” Iqbal, 556 U.S. at 679, regardless of whether the briefing raises the
particular legal argument. See also Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (A motion to
dismiss must fail if “under any reasonable reading of the complaint . . . the plaintiff may be entitled to relief.”)
(internal quotation marks omitted).

                                                           5
inadequate investigations, training, supervision and/or discipline” in its jails.

       Therefore, Count IV will not be dismissed as to the City.

B. Monell Count against Individual Defendants

       Count IV of the Amended Complaint also asserts Monell liability against each of the

individual defendants.

       Monell liability applies only to municipalities, not individuals. See Smith v. Dep’t of

Gen. Servs., PA Capitol Police Bureau, 2005 WL 1563505, at *14 (M.D. Pa. July 1, 2005)

(quoting Harris, 489 U.S. at 380). Therefore, the Count will be dismissed as to each individual

defendant. And because Count IV is the only count asserted against Defendants Carney,

Christmas, and Clark, they will be dismissed from the case entirely. Dismissal will be with

prejudice because amendment would be futile. Grayson v. Mayview State Hosp., 293 F.3d 103,

112-13 (3d Cir. 2002).

C. Claims against Defendant Corrections Officers

       Defendants argue that all counts against Defendants Lorenda Hill, Cheryl Hill, and James

Smith, should be dismissed because Plaintiff “fails to set forth any facts actually connecting

these defendants with the alleged incident.” Defendants’ entire argument appears to turn on the

fact that the Amended Complaint alleges that “Defendant Corrections Officers” attacked

Plaintiff, rather specifically naming each individual officer. The Amended Complaint, however,

defines the term “Defendant Correction Officers” to mean Defendant Matthews, Defendant

Lorenda Hill, Defendant Cheryl Hill, Defendant Smith, Defendant John Doe 1, Defendant John

Doe 2, Defendant Jane Doe 1, and Defendant Jane Doe 2. Therefore, each time the Amended

Complaint refers to “Defendant Correction Officers,” it can be read as referring to each of these

individual defendants. The result, then, is that the Amended Complaint alleges that each of the



                                                  6
Defendant Correction Officers “punch[ed], kick[ed], and str[uck] Plaintiff in his facial area,

head, neck, and body.” Because Plaintiff has adequately pled the involvement of each of these

Defendants, Counts I, II, III, V, and VI will not be dismissed as to any of the Defendant

Corrections Officers.

D. Conspiracy

        Defendants argue that Count VI—conspiracy as to Defendant Corrections Officers—

must be dismissed because Plaintiff “fails to allege a single fact to support th[e] claim” and

instead offers only “a mere . . . boilerplate recitation of the legal standard.”

        To establish a conspiracy under 42 U.S.C. § 1983, Plaintiff must show that “persons

acting under color of state law ‘reached an understanding’ to deprive him of his constitutional

rights.” Jutrowski v. Township of Riverdale, 904 F.3d 280, 294 (3d Cir. 2018) (quoting Adickes

v. S.H. Kress & Co., 398 U.S. 144, 150-52 (1970)). “In the absence of direct proof,” an

“understanding or agreement to conspire can be inferred from circumstantial evidence.” Id.

(internal quotation marks omitted). The constitutional rights that can implicate a conspiracy

under Section 1983 include those protected by the Eighth and Fourteenth Amendments, such as

the right to be free from the use of excessive force, Climo v. Rustin, 2012 WL 3779178, at *13

(W.D. Pa. Aug. 31, 2012), and the right of access to the courts, Jutrowski, 904 F.3d at 294.

        A conspiracy to deprive a plaintiff of his right to be free from excessive force can be

shown on the basis that beatings were committed by officers “acting together.” Adams v. City of

Atlantic City, 294 F. Supp.3d 283, 300 (D.N.J. 2018); see also Hafner v. Brown, 983 F.2d 570,

578 (4th Cir. 1992) (“Acquiescence can amount to a conspiracy agreement when . . . one police

officer watches an open breach of the law and does nothing to seek its prevention.”). An “after-

the-fact” conspiracy to cover up the use of force and prevent access to the courts can be shown



                                                   7
through “material omissions in contemporaneous . . . reports” and “conflicting accounts” of the

events in question. Jutrowski, 904 F.3d at 296-97 (internal quotation marks omitted).

       Plaintiff has pled facts that, taken as true, establish a conspiracy to deprive him of his

constitutional rights. He alleges that Defendant Corrections Officers attacked together,

punching, kicking, and striking his body—that is, that each individual Officer both struck

Plaintiff and failed to stop the other Defendant Corrections Officers from striking Plaintiff. He

alleges that no Officer came forward with a truthful account of the attack. He alleges that

Officer Matthews filed a materially false Inmate Misconduct Report to prevent Plaintiff from

seeking redress. And he alleges that others reviewed, edited, or approved the report. These

allegations are sufficient to state a claim that Defendant Corrections Officers “reached an

understanding” to violate Plaintiff’s Eighth Amendment right to be free from the use of

excessive force, and Plaintiff’s Fourteenth Amendment right of access to the courts. Therefore,

Defendants motion to dismiss the conspiracy count will be denied.

       For the foregoing reasons, Defendants’ motion to dismiss will be granted in part and

denied in part.

       An appropriate order follows.



                                                      BY THE COURT:



                                                      /s/ Wendy Beetlestone

                                                      WENDY BEETLESTONE, J.
November 28, 2018




                                                 8
